DETAILED ACTION
This Office action is in response to the application filed on 29 June 2020.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. CN 110339567 A.
As to claim 1, YANG discloses substantially the invention as claimed, including a resource processing method for a mobile terminal (Figure 1, the mobile terminal 101), comprising:
determining a current application scenario and usage data of the mobile terminal (Figure 2, step 201: acquire a recent history frame data sequence of the currently running game, and the execution body can acquire the latest history frame data sequence of the currently running game, [49]-[50]);
inputting the usage data into a machine learning algorithm model corresponding to the current application scenario to obtain predicted recommendation parameters (Figure 2, step 202: the execution body may input the recent history frame sequence to the pre-trained scenario prediction module to obtain the scenario load level of the future frame data of the currently running game, [52]-[55]); and
configuring resources of the mobile terminal based on the recommendation parameters (Figure 2, step 203: configure system resources for the currently running game based on the scenario load level of the future frame data, [56]-[58]).
As to claim 2, YANG discloses, wherein prior to the inputting the usage data into the machine learning algorithm model corresponding to the current application scenario, the resource processing method further comprises:
reporting samples of the usage data acquired under different scenarios to a cloud server (Figures 1, 3, the server 103) (the execution subject of the scene prediction model can obtain the training sample set [60]-[61]; and the parameters of scene prediction model can be continuously adjusted during the training until the preset constraints are met based on neural network, [62]-[63], and send the scene prediction model to the terminal device 101, [64]-[66]);
receiving model information of the machine learning algorithm model, the model information being obtained by the cloud server by training samples (the execution subject of the scene prediction model can obtain the training sample set [60]-[61]; and the parameters of scene prediction model can be continuously adjusted during the training until the preset constraints are met based on neural network, [62]-[63], and send the scene prediction model to the terminal device 101, [64]-[66]); and
constructing the machine learning algorithm model in the mobile terminal based on the model information (the execution subject of the scene prediction model can obtain the training sample set [60]-[61], and the parameters of scene prediction model can be continuously adjusted during the training until the preset constraints are met based on neural network, [62]-[63], and send the scene prediction model to the terminal device 101, [64]-[66]).
As to claim 3, YANG discloses, wherein the reporting the samples of the usage data acquired under different scenarios to the cloud server comprises: obtaining a sample of the usage data acquired under a target scenario, wherein the sample of the usage data comprises: usage data of system resources, usage data of device resources, configuration parameters of the system resources, and configuration parameters of the device resources, wherein the system resources are configured to schedule the device resources; and reporting the sample of the usage data to the cloud server (the system resources and applications are configured according to the load of the current game scene provided by the game manufacturer, acquiring the memory access characteristics of the current game, the texture characteristics of the game running, and the interaction information between the game and the user, …, obtaining the CPU/GPU load of the Android system device at various stages of the game, and adjusting the CPU/GPU frequency based on the CPU/GPU load, [5]).
As to claim 4, YANG discloses, sending scenario information of the current application scenario to a cloud server; and receiving a first control instruction sent based on the scenario information by the cloud server, wherein the first control instruction carries indication information of the machine learning algorithm model determined according to the scenario information; wherein inputting the usage data into the machine learning algorithm model corresponding to the current application scenario to obtain the predicted recommendation parameters, comprises: inputting the usage data into the machine learning algorithm model selected through the first control instruction from a plurality of alternative models to obtain the predicted recommendation parameters (the parameters of scene prediction model can be continuously adjusted during the training until the preset constraints are met…, the classification algorithm may include, but is not limited to, SVW (support Vector Machine), logistic regression, decision tree, Bayesian algorithm, neural network; using the training sample set, the scene prediction model is trained based on the classification algorithm, [62]-[63], [66]).
As to claim 5, YANG discloses receiving a second control instruction from a cloud server (Figures 1, 3, 7, the server 103), wherein the second control instruction carries at least one piece of following information: type indication information controlling the mobile terminal to acquire the usage data, and indication information controlling the mobile terminal to report or stop reporting the usage data to the cloud server; and based on the second control instruction, reporting or stopping reporting the usage data to the cloud server based on the second control instruction (Figures 1, 3, 7, step 301, the obtaining unit 701 in the server 103 can ask the terminal device 101 to provide or to report the a training sample set including a sample frame data sequence and a sample scenario load level tag, [60], [97], [106]).
Claims 8-12 correspond to the apparatus claims of claims 1-5; therefore, they are rejected under the same rationale as in claims 1-7 as shown above.
Claims 15, 16, 17, 18 correspond to the apparatus claims of claims 1, 2+3, 4, 5; therefore, they are rejected under the same rationale as in claims 1, 2+3, 4, 5 as shown above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over YANG as applied to claims 1, 8 above, and in view of JIE et al. CN 108415770 A.
As to claim 6, YANG does not explicitly discloses the bled elements in the claims 6, 7, “wherein the determining the current application scenario and the usage data of the mobile terminal comprises: determining a current application scenario and usage data of an application running in an inner core of the mobile terminal; and configuring the resources of the mobile terminal based on the recommendation parameters comprises: configuring resources of the inner core based on the recommendation parameters” (claim 6) and of “packaging the recommendation parameters into a configuration portion; wherein configuring the resources of the inner core based on the recommendation parameters comprises: calling the configuration portion to configure the inner core based on the recommendation parameters in the configuration portion” (claim 7).
JIE discloses in [9], [10] that, “wherein the determining the current application scenario and the usage data of the mobile terminal comprises: determining a current application scenario and usage data of an application running in an inner core of the mobile terminal; and configuring the resources of the mobile terminal based on the recommendation parameters comprises: configuring resources of the inner core based on the recommendation parameters” (claim 6) and of “packaging the recommendation parameters into a configuration portion; wherein configuring the resources of the inner core based on the recommendation parameters comprises: calling the configuration portion to configure the inner core based on the recommendation parameters in the configuration portion” (claim 7). JIE suggests that, (“The big.LITTLE heterogeneous multi-core architecture combines a high-performance core (big core) and a low-power core (LITTLE core) to effectively utilize CPU resources and optimize task the power consumption of task executions such as user scrolling, waiting for game player input, typing, and sending email, etc., and improve performance by properly scheduling the big.LITTLE heterogeneous cores, [9]. The invention dynamically schedule heterogeneous cores according to the characteristics  of the webpage load, the user optimization target and the current network state to meet different user requirements, [10]).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified JIE’s teachings of the big.LITTLE heterogeneous multi-core architecture with the teachings of YANG, for the purpose of providing the optimization of power consumption if task executions and improving the system performance (JIE, [10]).                 
Claims 13, 14 have similar limitations of claims 6, 7; therefore, they are rejected under the same rationale as in claims 6, 7 shown above.
Claim 19 has similar limitations of claim 6; therefore, it is rejected under the same rationale as in claim 6 shown above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over YANG and in view of Guo et al., “DeepFM: A Factorization-Machine based Neural Network for CTR Prediction” paper dated 13 May 2017.
As to claim 20, YANG discloses a mobile terminal (Figures 1, 2, 6, 8, the terminal device 101) implementing the method of claim 1, comprising a display screen (Figure 8, the LCD, [116]), wherein: the recommendation parameters are obtained based on the current application scenario and the usage data of the mobile terminal , the application scenario and the usage data both truly reflect resource configuration requirements of a user (Figures 1, 2, 6, 8 and associated paragraphs); and
the mobile terminal is configured to:
obtain predicted recommendation parameters meeting individualized user requirements by inputting the usage data into the machine learning algorithm model corresponding to the current application scenario (Figure 2, step 201: acquire a recent history frame data sequence of the currently running game, and the execution body can acquire the latest history frame data sequence of the currently running game, [49]-[50]; and Figure 2, step 202: the execution body may input the recent history frame sequence to the pre-trained scenario prediction module to obtain the scenario load level of the future frame data of the currently running game, [52]-[55]); and
configure the resources of the mobile terminal based on the recommendation parameters, to thereby realize individualization of resource configuration in the mobile terminal, improve individualized experience of the user and the resource utilization, avoid problems caused by configuration using empirical parameters including a slow system response due to memory allocation in the current application scenario being insufficient, and reduce resource waste caused by over-allocation of memory (Figure 2, step 203: configure system resources for the currently running game based on the scenario load level of the future frame data, [56]-[58]);
wherein the usage data include feature data when an application program of the mobile terminal runs under the current application scenario; the feature data indicate running features of the mobile terminal under the current application scenario; and the running features include at least one of: a screen resolution of the screen of the mobile terminal, a frequency of instruction execution, a networking state, memory usage, and power consumption (Figures 1, 2, 6, 8, and [48]-[58]); and wherein:
the current application scenario is or the user playing a video game (Figures 1, 2, 6, 8, and associated paragraphs) (Examiner’s notes: because of A or B, Examiner selects B);
the usage data include or the time of the video game being shown on the display screen (Figures 1, 2, 6, 8, and associated paragraphs) (Examiner’s notes: because of A or B, Examiner selects B);
the recommendation parameters include allocation parameters of hardware resources or software resources; the hardware resources including at least one of input/output interface resources and memory resources, the software resources including at least one resources for scheduling management programs, and frequency resources for executing program instructions (Figures 1, 2, 6, 8, and associated paragraphs); and
the mobile terminal is configured to allocate resources to a system program or application program running in the mobile terminal for the current application scenarios based on the recommendation parameters (Figures 1, 2, 6, 8, and associated paragraphs).
However, FANG does not explicitly disclose the claimed element of “the machine learning algorithm comprises at least one of a Factorization Machine (FM) model, a Deep Neural Networks (DNN) model, and a Deep Factorization Machine (DeepFM) model”.
Guo discloses the claimed element of “the machine learning algorithm comprises at least one of a Factorization Machine (FM) model, a Deep Neural Networks (DNN) model, and a Deep Factorization Machine (DeepFM) model” in Abstract and sections 2.1, 2.2 in paper with the title of “DeepFM: A factorization-Machine based Neural Network”.
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified Guo’s teachings of the DeepFM model with the teachings of YANG, for the purpose of providing the effectiveness and efficient of DeepFM model in comprehensive experiments over the existing models (Guo, Abstract). 
The prior art cited in this Office action are: YANG et al. CN 110339567 A; JIE et al. CN 108415770 A; Guo et al., “DeepFM: A Factorization-Machine based Neural Network for CTR Prediction” paper dated 13 May 2017.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649